Case 2:86-cv-03333-JDC-KK Document 21 Filed 04/21/20 Page 1 of 3 PageID #: 628



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


KEITH SMEATON                                       CASE NO. 2:86-CV-03333 SEC P

VERSUS                                              JUDGE JAMES D. CAIN, JR.

ALAN NELSON, ET AL.                                 MAGISTRATE JUDGE KAY


                               MEMORANDUM ORDER

       Before the court is a “Motion Seeking Ruling on Timely Filed 59E Motion” filed

by plaintiff Keith Smeaton. This matter relates to a civil rights action filed under Bivens v.

Six Unknown Named Agents, 403 U.S. 388 (1971), by Mr. Smeaton on November 3, 1986.

Doc. 1, att. 1. Mr. Smeaton, a British subject, was then a prisoner in the custody of the

Bureau of Prisons and had been ordered deported following his convictions of wire fraud

and bail jumping. See doc. 1, att. 32, pp. 1–2. He alleged that various government actors

had violated his right to due process in his criminal conviction and immigration

proceedings. Doc. 1, att. 1. Judge Earl E. Veron dismissed the complaint without prejudice

on May 13, 1987, adopting the magistrate judge’s findings that (1) the substance of Mr.

Smeaton’s claims had been raised in a habeas corpus petition currently pending before the

court and (2) Mr. Smeaton failed to show that he had exhausted available administrative

remedies, as required under Bivens. Doc. 1, atts. 32 & 34.

       On or about May 19, 1987, Mr. Smeaton filed a “Notice of Appeal & Motion

Pursuant to Rule 60(b) et seq.” in the district court. Doc. 1, att. 35. There he asserted that,

contrary to the district court’s opinion, he could simultaneously maintain a petition for writ
Case 2:86-cv-03333-JDC-KK Document 21 Filed 04/21/20 Page 2 of 3 PageID #: 629



of habeas corpus and a civil rights action for monetary damages. Id. The district court never

ruled on this motion. On appeal, the Fifth Circuit noted that the motion should be construed

under Rule 59(e) because it had been brought within 30 days of judgment. The panel further

advised Mr. Smeaton to seek a ruling on that motion and then file a new notice of appeal

in the event that it was denied. Doc. 2, att. 4, pp. 2–3. Rather than complying, Mr. Smeaton

waited nearly thirty years and then filed a new motion for relief under Rule 59(e) on

October 29, 2015. Doc. 2. It was denied as untimely by Judge Patricia H. Minaldi on June

18, 2016. Doc. 3. Mr. Smeaton appealed the denial to the Fifth Circuit, which affirmed

Judge Minaldi’s decision. Doc. 15.

       Mr. Smeaton now seeks relief by requesting a ruling on his Rule 59(e) motion from

1987. Doc. 18. The court will correct the oversight that resulted in a lack of ruling on the

original motion. Relief under Rule 59(e) is “an extraordinary remedy that should be used

sparingly.” Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004). It “serves the

narrow purpose of allowing a party to correct manifest errors of law or fact or to present

newly discovered evidence.” Id. (cleaned up). A “manifest error” justifying relief under

Rule 59(e) “is one that ‘is plain and indisputable, and that amounts to a complete disregard

of the controlling law.’” Pechon v. La. Dep’t of Health and Hospitals, 2009 WL 2046766,

at *4 (E.D. La. Jul. 14, 2009) (quoting Venegas-Hernandez v. Sonolux Records, 370 F.3d

183, 195 (1st Cir. 2004)).

       Mr. Smeaton’s Rule 59(e) motion rested on his contention that, contrary to the

district court’s opinion, a petitioner can simultaneously maintain a habeas action seeking




                                             -2-
Case 2:86-cv-03333-JDC-KK Document 21 Filed 04/21/20 Page 3 of 3 PageID #: 630



relief from custody and a civil rights action based on monetary damages incurred as a result

of that allegedly wrongful imprisonment. See doc. 1, att. 35.

       The proper vehicle for a suit challenging the fact or duration of confinement is

habeas corpus rather than a civil rights action. Preiser v. Rodriguez, 411 U.S. 475 (1973).

When a petitioner challenges his confinement directly through a habeas petition or criminal

appeal and collaterally through a civil rights action, the Fifth Circuit has advised that the

court stay the civil rights action pending an outcome to the direct attack. Mackey v.

Dickinson, 47 F.3d 744, 746 (5th Cir. 1995). Nevertheless, a court does not err by

dismissing the civil rights claims without prejudice if it is clear that the petitioner’s success

on the civil rights claims would necessarily implicate the validity of the judgment under

direct attack. E.g., Williams v. Jones, 2008 WL 2704848, at *10 (W.D. La. May 16, 2008)

(quoting Johnson v. McElveen, 101 F.3d 423, 424 (5th Cir. 1996)).

       Smeaton’s civil rights claims are predicated on due process violations relating to his

immigration proceedings and criminal convictions. Any success on his Bivens action would

thus call into question his conviction and/or deportation. Accordingly, he shows no

manifest error in the dismissal without prejudice of his original action. The Motion for

Ruling [doc. 18] is therefore GRANTED and the Rule 59(e) Motion [doc. 1, att. 35] is

DENIED.

       THUS DONE AND SIGNED in Chambers on this 21st day of April, 2020.


                         __________________________________
                                 JAMES D. CAIN, JR.
                         UNITED STATES DISTRICT JUDGE



                                               -3-
